Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Claims 21-40 in the present application are being examined under the pre-AIA  first to invent provisions.
b.	This is a final action on the merits based on Applicant’s claims submitted on 09/23/2019.


Response to Arguments

Regarding claims 21-40 previously rejected under 35 U.S.C. § 103, the Patent Trial and Appeal Board has made the following ruling in the Patent Board Decision – Examiner Reversed filed on 03/18/2021: “We find Appellant’s arguments persuasive of Examiner error. Blount is silent in regard to wherein a processor is configured to partition a plurality of antennas as required in independent claim 21. Blount does disclose a “phased antenna system, a beam forming matrix, such as a Butler matrix” in the Background; however, the Examiner does not expound upon the characteristics of the noted Butler matrix. Blount, column 1, lines 32, 33; see Final Action 10. We further find that Na, Wang and Guo fail to address Blount’s noted deficiency. Accordingly, we are constrained by the record, and we reverse the Examiner’s obviousness rejection of independent claims 21, 27, 31 and 37, commensurate in scope. We also reverse the Examiner’s obviousness rejections of dependent claims 22-26, 28-30, 32-36 and 38-40 for the same reasons stated above.”. Henceforth, the previous rejection of claims 21-40 has been withdrawn.

Allowable Subject Matter

Claims 21-40 are allowed

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for beamforming. These claims contain the following bold-faced features which, when combined with other features in the claims, conventional techniques of record in the art fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 21, 27, 31, and 37 is the inclusion of the features, "partition the plurality of antennas into at least a first group of antennas and a second group of antennas, assign the first group of antennas to the first path, and assign the second group of antennas to the second path, wherein the first group of antennas is associated with a first beam to the second communication device, and wherein the second group of antennas is associated with a second beam to the second communication device;". Blount’s reference teaches groups of antennas which are part of antenna array panels, however these groups are fixed. There is no partitioning. They are already part of panels and one cannot sub-partition the antennas within each of these panels. In contrast, the instant application proposes a dynamic approach of partitioning of the plurality of antennas. This has a technical significance that cannot be achieved by the teachings in Blount. Consequently, Na, Wang, Guo, and Blount, individually and as a whole do not teach the claim limitations above.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466